UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:000-24843 AMERICA FIRST TAX EXEMPT INVESTORS, L.P. (Exact name of registrant as specified in its charter) Delaware 47-0810385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1004 Farnam Street, Suite 400 Omaha, Nebraska 68102 (Address of principal executive offices) (Zip Code) (402) 444-1630 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non- accelerated filero Smaller reporting companyo (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx INDEX PART I – FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Partners’ Capital and Comprehensive Income (Loss) for the nine months ended September 30, 2010 and 2009 3 Condensed Statement of Cash Flows for the nine months ended September 30, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 49 Item 4 Controls and Procedures 50 PART II – OTHER INFORMATION Item 1A Risk Factors 51 Item 6 Exhibits 51 SIGNATURES 52 Forward-Looking Statements This report (including, but not limited to, the information contained in “Management's Discussion and Analysis of Financial Condition and Results of Operations”) contains forward-looking statements.All statements other than statements of historical facts contained in this report, including statements regarding our future results of operations and financial position, business strategy and plans and objectives of management for future operations, are forward-looking statements.When used, statements which are not historical in nature, including those containing words such as “anticipate,” “estimate,” “should,” “expect,” “believe,” “intend,” and similar expressions, are intended to identify forward-looking statements.We have based forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our business, financial condition and results of operations.This report also contains estimates and other statistical data made by independent parties and by us relating to market size and growth and other industry data.This data involves a number of assumptions and limitations, and you are cautioned not to give undue weight to such estimates.We have not independently verified the statistical and other industry data generated by independent parties and contained in this report and, accordingly, we cannot guarantee their accuracy or completeness. These forward-looking statements are subject to various risks and uncertainties, including those relating to: · current maturities of our financing arrangements and our ability to renew or refinance such financing arrangements; · defaults on the mortgage loans securing our tax-exempt mortgage revenue bonds; · risks associated with investing in multifamily apartments, including changes in business conditions and the general economy; · changes in short-term interest rates; · our ability to use borrowings to finance our assets; · current negative economic and credit market conditions; and · changes in government regulations affecting our business. Other risks, uncertainties and factors could cause our actual results to differ materially from those projected in any forward-looking statements we make. We are not obligated to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition, projections, assumptions and estimates of our future performance and the future performance of the industries in which we operate are necessarily subject to a high degree of uncertainty and risk due to a variety of factors, including those described under the headings “Risk Factors” in Item 1A of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and in Item 1A of Part II of this report. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. AMERICA FIRST TAX EXEMPT INVESTORS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, Assets Cash and cash equivalents $ $ Restricted cash Interest receivable Tax-exempt mortgage revenue bonds held in trust, at fair value (Notes 4 & 8) - Tax-exempt mortgage revenue bonds, at fair value (Note 4) Real estate assets: (Note 5) Land Buildings and improvements Real estate assets before accumulated depreciation Accumulated depreciation ) ) Net real estate assets Other assets (Note 6) Total Assets $ $ Liabilities Accounts payable, accrued expenses and other liabilities $ $ Distribution payable Debt financing (Note 8) Mortgages payable (Note 9) Total Liabilities Commitments and Contingencies (Note 14) Partners' Capital General Partner (Note 2) ) Beneficial Unit Certificate holders Unallocated deficit of Consolidated VIEs ) ) Total Partners' Capital Noncontrolling interest (Note 5) ) Total Capital Total Liabilities and Partners' Capital $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 1 AMERICA FIRST TAX EXEMPT INVESTORS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Revenues: Property revenues $ Mortgage revenue bond investment income Gain on sale of assets held for sale - - Gain on early extinquishment of debt - - - Other income Total Revenues Expenses: Real estate operating (exclusive of items shown below) Asset impairment charge - Weatherford - - Depreciation and amortization Interest General and administrative Total Expenses Income (loss) from continuing operations ) ) ) Income from discontinued operations (including gain on bond redemption of $26,514,809 in 2009) - - - Net income (loss) ) ) Less: net loss attributable to noncontrolling interest Net (loss) income - America First Tax Exempt Investors, L.P. $ ) $ $ ) $ Net income (loss) allocated to: General Partner $ ) $ $ $ Limited Partners - BUC holders ) Unallocated gain (loss) of Consolidated Property VIEs ) ) ) Noncontrolling interest ) $ ) $ $ ) $ BUC holders' interest in net income per unit (basic and diluted): Net income, basic and diluted, per unit $ ) $ $ $ Weighted average number of units outstanding,basic and diluted The accompanying notes are an integral part of the consolidated financial statements. 2 AMERICA FIRST TAX EXEMPT INVESTORS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF PARTNERS’ CAPITAL AND COMPREHENSIVE INCOME (LOSS) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) General Partner # of Units Beneficial Unit Certificate Holders Unallocated Deficit of Consolidated VIEs Non- controlling Interest Total Accumulated Other Comprehensive Income (Loss) Balance at January 1, 2010 $ $ $ ) $ $ $ ) Sale of Beneficial Unit Certificates - Deconsolidation of VIEs - (Note 3) - - Consolidation of VIEs - (Note 3) - - - Distributions paid or accrued Regular distribution ) - ) - - ) - Distribution of Tier II earnings (Note 2) ) - ) - - ) - Comprehensive income: Net Income (loss) - ) ) ) - Unrealized gain on securities - - - Comprehensive income Comprehensive loss attributable to noncontolling interest - ) - Comprehensive income attributable to Partnership - Balance at September 30, 2010 $ ) $ $ ) $ ) $ $ ) General Partner # of Units Beneficial Unit Certificate Holders Unallocated Deficit of Consolidated VIEs Non- controlling Interest Total Accumulated Other Comprehensive Income (Loss) Balance at January 1, 2009 $ $ $ ) $ $ $ ) Sale of Beneficial Unit Certificates - Noncontrolling interest contribution - Distributions paid or accrued ) - ) - - ) - Reclssification of Tier II income - ) - Comprehensive income: Net Income (loss) - ) - Unrealized gain on securities - - - Comprehensive income Comprehensive loss attributable to noncontolling interest - ) - Comprehensive income attributable to Partnership - Balance at September 30, 2009 $ $ $ ) $ $ $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 3 AMERICA FIRST TAX EXEMPT INVESTORS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended, September 30, 2010 September 30, 2009 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization expense Asset impairment charge - Weatherford - Non-cash loss on derivatives Bond discount amortization ) - Gain on assets held for sale - ) Gain on early extinquishment of debt ) - Gain on sale of discontinued operations - ) Changes in operating assets and liabilities, net of effect of acquisitions Increase in interest receivable ) ) (Decrease) increase in other assets ) ) Increase (decrease) in accounts payable, accrued expenses and other liabilities ) Net cash provided by operating activities ) Cash flows from investing activities: Proceeds from sale of discontinued operations - Investment in other assets ) - Increase in restricted cash ) ) Restricted cash - debt collateral (paid) released ) Increase in restricted cash - Ohio sale ) - Capital expenditures ) ) Acquisition of partnerships, net of cash acquired - ) Acquisition of asset held for sale - ) Proceeeds from assets held for sale - Transfer of cash to unconsolidated VIE upon deconsolidation ) - Transfer of cash from consolidated VIE upon consolidation - Acquisition of tax-exempt mortgage revenue bonds ) ) Principal payments received on tax-exempt mortgage revenue bonds Net cash (used) provided by investing activities ) Cash flows from financing activities: Distributions paid ) ) Increase in liabilities related to restricted cash Deferred financing costs ) ) Proceeds from debt financing Principal payments on debt financing and mortgage payable ) ) Loan extension payment ) - Derivative settlements - ) Acquisition of interest rate cap agreements ) ) Sale of Beneficial Unit Certificates Net cash provided (used) by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period, including cash and cash equivalents of discontinued operations of $0 and $164,866 respectively Cash and cash equivalents at end of period $ $ Cash paid during the period for interest $ $ Liabilites assumed in the acquisition of partnerships $
